 


110 HRES 35 EH: 
U.S. House of Representatives
2007-01-09
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
IV 
110th CONGRESS 
1st Session 
H. RES. 35 
In the House of Representatives, U. S., 
 
January 9, 2007 
 
RESOLUTION 
 
 
 
That in clause 4(a) of rule X of the Rules of the House of Representatives, add the following new paragraph at the end:  
 
(5)(A) There is established a Select Intelligence Oversight Panel of the Committee on Appropriations (hereinafter in this paragraph referred to as the select panel). The select panel shall be composed of not more than 13 Members, Delegates, or the Resident Commissioner appointed by the Speaker, of whom not more than eight may be from the same political party. The select panel shall include the chairman and ranking minority member of the Committee on Appropriations, the chairman and ranking minority member of its Subcommittee on Defense, six additional members of the Committee on Appropriations, and three members of the Permanent Select Committee on Intelligence.  
(B)The Speaker shall designate one member of the select panel as its chairman and one member as its ranking minority member.  
(C)Each member on the select panel shall be treated as though a member of the Committee on Appropriations for purposes of the select panel.  
(D)The select panel shall review and study on a continuing basis budget requests for and execution of intelligence activities; make recommendations to relevant subcommittees of the Committee on Appropriations; and, on an annual basis, prepare a report to the Defense Subcommittee of the Committee on Appropriations containing budgetary and oversight observations and recommendations for use by such subcommittee in preparation of the classified annex to the bill making appropriations for the Department of Defense. 
(E)Rule XI shall apply to the select panel in the same manner as a subcommittee (except for clause 2(m)(1)(B) of that rule).  
(F)A subpoena of the Committee on Appropriations or its Subcommittee on Defense may specify terms of return to the select panel.. 
 
Karen L. Haas,Clerk. 
